FILE COPY




                                   No. 07-15-00216-CR


James William Nobile                         §     From the County Court at Law No. 1
  Appellant                                          of Randall County
                                             §
v.                                                 November 24, 2015
                                             §
The State of Texas                                 Opinion by Justice Hancock
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated November 24, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo